Appellant's chief complaint in his motion for rehearing is of the fact that we stated in the opinion that appellant first claimed that deceased had shot herself. A mere inaccurate statement of the facts, in nowise appearing to have been material to the decision of the court, could not be held ground for the granting of a rehearing. Appellant seems to rest his case entirely upon the proposition of an accidental killing. The trial court told the jury that if they found from the evidence that the killing was accidental they should acquit. There appears to have been no exception taken to the charge, and the jury by their verdict of guilty have settled against appellant the proposition of whether it was an accidental killing.
Appellant again urges that the verdict was so defective as that it could not properly be made the basis of a judgment of conviction for murder. The verdict is set out in our original opinion. If there appeared any difficulty in ascertaining the purpose and intention of the jury, from the language used by them, there might be a question raised, but there is not. The court submitted only the question of appellant's guilt of the offense of murder. If we eliminate entirely the word "murdy" as same appears in the verdict, it would still appear that the jury had found the defendant guilty and assessed his punishment at fifteen years in the State penitentiary. This would be responsive to the only issue submitted by the court. When the fact is considered that the appellant was indicted for murder and that the court submitted to the jury the issue only of murder, and the jury in response thereto found the defendant guilty and assessed his *Page 513 
punishment at a penalty within that affixed to the crime of murder by our statute, there is no room for complaint that the verdict is not intelligible and not responsive. As stated by us in the original opinion, the books are full of decisions holding that for mere incorrect spelling or the use of inaccurate language a verdict will not be held bad when the meaning is not uncertain.
The motion for rehearing will be overruled.
Overruled